DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS’ filed on 06/02/20 and 06/15/21 are accepted.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of references 310, 320, 330, 331-333, 610, 620, 630, 641, 642, 643, 650, 661, 662, 663, 670, 710, 720, 730, 740-742 as described in the specification. Only empty process step boxes are shown without any description. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault et al (US PgPub 20050125770) in view of Brady et al (US Pat 5940612).

With respect to claim 1, Arsenault et al discloses:
A method of controlling a surveying instrument (Abstract states, “A method of using a computer to control a survey measurement device”) operable to perform different types of data collection tasks (paragraph 0032 states, “The method terminates when no further features require measurement, and data relating to all desired features has been collected …”), wherein 
controlling the surveying instrument to perform one or more data collection tasks in accordance with a queue of one or more data collection tasks, the queue including a data collection task of at least one of said different types of data collection tasks (paragraph 0039 states, “Preferably, the system queues up the different objects/features for staking in the most efficient order or in an order predetermined by the operator. This is preferably managed by an integral module of the CAD module which administers the queued up objects and determines sequencing and timing of the individual staking out tasks sent to the survey measurement device …”)
With respect to claim 1, Arsenault et al differs from the claimed invention in that it does not explicitly disclose:
during an ongoing data collection task or during an ongoing sequence of data collection tasks as defined by the queue, receiving an instruction indicating an additional data collection task to be performed by the surveying instrument in addition to the one or more data collection tasks already in the queue
controlling the surveying instrument to perform data collection tasks in an order determined based on the queue and the received instruction
With respect to claim 1, Brady et al discloses:
during an ongoing data collection task or during an ongoing sequence of data collection tasks as defined by the queue, receiving an instruction indicating an additional data collection task to be performed by the surveying instrument in addition to the one or more data collection tasks already in the queue (column 2, lines 16-19 state, “It is yet another object of this invention to provide an improved task dispatching method and apparatus which enables units of work to be added to a task being executed without requiring implementation of execution delays.”; column 10, line 14 starts section entitled “Addition of a Task to a Ready Queue”)
controlling the surveying instrument to perform data collection tasks in an order determined based on the queue and the received instruction (obvious in view of combination; Primary reference Arsenault et al teaches controlling surveying instrument to perform data collection tasks in an order determined based on a queue. Brady et al teaches receiving an instruction indicating an additional data collection task to be added to the queue.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Brady et al into the invention of Arsenault et al. The motivation for the skilled artisan in 

With respect to claim 2, Arsenault et al, as modified, discloses:
controlling the surveying instrument to interrupt said ongoing data collection task (Arsenault et al teaches controlling surveying instrument; Brady et al teaches in column 11, lines 1-3 state, “If a currently running OPTE has a lower priority than the newly enqueued OPTE, then execution of the currently running OPTE is interrupted.” Please note that an “OPTE” represents a “task.”)
controlling the surveying instrument to perform the additional data collection task indicated by the received instruction (obvious in view of combination; Arsenault et al teaches controlling surveying instrument based on data collection task functions)
controlling the surveying instrument to continue the interrupted data collection task after the additional data collection task has been completed (Brady et al column 11, lines 33-37 state, “Thereafter, when OPTE B is again reached for execution, the execution status is recovered and execution continues, starting with the control block that immediately follows the control block whose execution was complete.”; claim 3 states, “continuing attempts at execution of tasks listed on said queue means until all tasks on all queue means have been executed.”)

With respect to claim 3, Arsenault et al, as modified, discloses:
modifying the queue by at least including, in the queue, the additional data collection task indicated by the received instruction (obvious in view of combination; Brady et al teaches adding a task to the queue (section of “Addition of a Task to a Ready Queue”), which modifies the queue.)
controlling the surveying instrument to perform data collection tasks in accordance with the modified queue (obvious in view of combination; Arsenault et al teaches controlling the surveying instrument to perform data collection tasks. Brady et al teaches modifying the queue.)

With respect to claim 4, Arsenault et al, as modified, discloses:
measuring a distance to a target (see paragraphs 0002, 0023, 0025, and 0033 of Arsenault et al)

With respect to claim 5, Arsenault et al, as modified, discloses:
wherein said ongoing data collection task is a type of data collection task which takes longer time to complete than the additional data collection task indicated by the received instruction (obvious in view of combination; one of ordinary skill in the art recognizes that some tasks will have longer messages and take longer time to complete than other tasks. Brady et al column 3, lines 49-53 state, “the architecture of multi-node network 10 is configured to efficiently handle both long data messages that characteristically occur from/to disk drives and a multiplicity of small 

With respect to claim 6, Arsenault et al, as modified, discloses:
wherein said ongoing data collection task comprises a scanning operation including a plurality of measurements corresponding to respective different sighting directions of the surveying instrument (obvious in view of teachings of Arsenault et al, paragraph 0037, which states, “According to another embodiment of the present invention the survey measurement device can be a robotically-controlled total station, equipped with one or more motors capable of orienting the total station in the direction of a target feature.” One of ordinary skill in the art understands that there will be a plurality of measurements corresponding to respective different sighting directions, depending on where the target feature is located. That is why a robotically-controlled total station, that is equipped with one or more motors, is used, as opposed to a stationary scanner that only faces one direction.), and wherein the additional data collection task indicated by the received instruction includes a measurement of higher precision than the measurements of said scanning operation (obvious in view of combination; Brady et al teaches inserting additional tasks; Arsenault et al discloses high-definition scanning in paragraph 0025 and claim 8. The alternative of high definition scanning renders obvious measurements of higher precision, as compared to non-high-definition scans.)

With respect to claim 7, Arsenault et al, as modified, discloses:
wherein the additional data collection task indicated by the received instruction includes measuring a distance and/or a direction to a target located at a known position (obvious in view of combination; Arsenault et al paragraph 0037 discloses orienting a total station to a target feature. One of ordinary skill in the art recognizes that this could be an additional step to what is already being surveyed. Brady et al taught inserting additional tasks.)
computing an orientation and/or a position of the surveying instrument based on data collected at the additional data collection task indicated by the received instruction (obvious in view of combination; see Arsenault et al paragraphs 0013, 0023, 0025, 0032-0034, and 0037 for “position” teachings)

With respect to claim 8, Arsenault et al, as modified, discloses:
during said ongoing data collection task or during an ongoing sequence of data collection tasks, providing a user interface for defining, based on data previously collected by the surveying instrument, the additional data collection task indicated by the received instruction (obvious in view of combination; Arsenault et al paragraph 0011 states, “Preferable features of the CAD application program can include means for assigning 

With respect to claim 9, Arsenault et al, as modified, discloses:
wherein the user interface is provided for defining, based on data previously collected by the surveying instrument, one or more sighting directions of the surveying instrument for which to acquire sensor signals as part of the additional data collection task (obvious in view of combination; Arsenault et al paragraph 0011 discloses GUI and states, “Where the CAD application program includes means for creating layered models of the site, selection of an object can determine attributes of the object in accordance with predetermined layer and object properties.” It is obvious for different objects to be placed at different sighting directions. Creating layered models of a site renders obvious the defining of one or more sighting directions.)

With respect to claim 10, Arsenault et al, as modified, discloses:
wherein providing the user interface includes controlling a display to visualize said data previously collected by the surveying instrument (paragraph 0024 of Arsenault et al discloses a display screen; see also paragraphs 0026, 0032, and claim 2)

With respect to claim 11, 
wherein the ongoing data collection task includes acquiring a sequence of sensor signals corresponding to respective different sighting directions from the surveying instrument (obvious; Arsenault et al paragraph 0039 states, “This is preferably managed by an integral module of the CAD module which administers the queued up objects and determines sequencing and timing of the individual staking out tasks …” As discussed above, part of the tasks of Arsenault et al involves different sighting directions.)

With respect to claim 12, Arsenault et al, as modified, discloses:
distance measurement signals; angle measurement signals; or image signals captured by a camera (paragraph 0002 of Arsenault et al states, “Such survey measurement devices are also measure horizontal and vertical angles, and include an electronic distance measurement device (EDM).”)

With respect to claim 13, Arsenault et al, as modified, discloses:
controlling the surveying instrument to perform one or more data collection tasks in an order defined by the queue (obvious in view of combination; Brady et al discloses a task priority system for items in a queue)

With respect to claim 14, 
determining, based on the queue and the received instruction, an order in which the surveying instrument is to perform data collection tasks (obvious in view of combination; see paragraph 0039 of Arsenault et al teaches queue and “order predetermined by the operator”)

With respect to claim 15, Arsenault et al, as modified, discloses:
during an ongoing data collection task or during an ongoing sequence of data collection tasks as defined by the queue, receiving a second instruction (obvious in view of combination; Brady et al teaches adding tasks to queue)
in response to the second instruction, modifying the queue by at least modifying a data collection task in the queue or removing a data collection task from the queue (obvious in view of combination; figure 8, reference 248 of Brady et al teaches removing a task from a queue; see also column 12, lines 3-5 and column 11, lines 65-67)
controlling the surveying instrument to perform data collection tasks in accordance with the modified queue (obvious in view of combination; Arsenault et al teaches surveying instrument; Brady et al teaches modifying queue)

With respect to claim 16, 
A computer program product comprising a computer-readable medium with instructions for performing claim 1 (Arsenault et al abstract discloses, “A method of using a computer …”)

Claim 17 is rejected for similar reasons as claim 1 above.

With respect to claim 18, Arsenault et al, as modified, discloses:
A surveying instrument (figure 1)
one or more sensors for performing different types of data collection tasks (paragraph 0037 of Arsenault et al states, “It is further contemplated that the survey measurement device can include additional sensors …”), wherein at least one of the types of data collection tasks includes measuring a distance and/or a direction to a target (address with respect to claim 4 above)
a controller as defined in claim 17 (rejected for reasons discussed with respect to claim 1 above)

With respect to claim 19, Arsenault et al, as modified, discloses:
a scanning head rotatable about an axis (Arsenault et al figure 1, reference 104)
wherein the surveying instrument is arranged to perform measurements in different directions via use of the scanning head (direction teaching of Arsenault et al discussed above)

With respect to claim 20, Arsenault et al, as modified, discloses:
a base (figure 3, reference 304)
an alidade mounted at the base for rotation about a first axis (figure 3; alidade visible but unlabeled)
a center unit mounted at the alidade for rotation about a second unit (figure 3; center unit visible but unlabeled)
wherein the surveying instrument is arranged to perform measurements in different directions via use of the center unit (obvious; measurements in different directions discussed with respect to Arsenault et al above)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teng (US Pat 4658351) discloses task control means for a multi-tasking data processing system.
Fletcher et al (US Pat 5012409) discloses an operating system for a multi-tasking operating environment.
Farrell et al (US Pat 5247675) discloses preemptive and non-preemptive scheduling and execution of program threads in a multitasking operating system.
Lefebvre et al (US Pat 5956661) discloses a telemetric special data recorder.
Green et al (US Pat 9939263) discloses a geodetic surveying system.
Green et al (US Pat 10337865) discloses a geodetic surveying system.
Green et al (US PgPub 20160138915) discloses a geodetic surveying system.
Green et al (US PgPub 20160138919) discloses a geodetic surveying system.
Metzler et al (US PgPub 20170337743) discloses a system and method for referencing a displaying device relative to a surveying instrument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        03/17/22


/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865